DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I a-t.	Claims 1-8 & 15, drawn to individual anti-BTLA check point specific antibodies, fragments, and compositions thereof, classified in Class/subclass C07K 16/2818.  Note that each separate and complete antibody construct (e.g., as it relates to a single SEQ ID NO for both a variable light and heavy chain (e.g., as it relates to claim 1 or 2 a-t), or single mutation to a given SEQ ID NO with otherwise identical CDR1-CDR3s) must further be elected to be fully responsive to this restriction (i.e., not species) election requirement.  Note that obvious variants mutated to the same amino acid position may be rejoined.
II a-u.	Claims 9-14, drawn to nucleic acids encoding individual anti-BTLA check point specific antibodies, or fragments thereof, and methods of making such, classified in Class/subclass C12N 15/11. Note that each separate complete nucleic acid sequence encoding a specific antibody construct (e.g., as it relates to a single SEQ ID NO encoding both a variable light and heavy chain (e.g., as it relates to claim 10 a-u), or single mutation to a given SEQ ID NO with otherwise identical CDR1-CDR3s) must further be elected to be fully responsive to this restriction (i.e., not species) election requirement. Note that obvious variants mutated to the same amino acid position may be rejoined.

III. 	Claims 16-20 & 25-31, drawn to methods of modulating/antagonizing an immune response/treating cancer comprising administering an anti-BTLA check point specific antibodies, classified in Class/subclass A61K 39/3955.
IV. 	Claims 21-24 & 32-34, drawn to methods of suppressing/agonizing an immune response/autoimmunity comprising administering an anti-BTLA check point specific antibodies, classified in Class/subclass A61K 39/3955.

The inventions are distinct, each from the other because of the following reasons:
Although there are no provisions under the section for "Relation of Inventions" in MPEP 806.05 for inventive groups that are directed to different products, restriction is deemed proper because these products appear to constitute patently distinct inventions for the following reasons:
Groups I & II are directed to products that are physically and functionally distinct involving specific unique anti-BTLA check point antibodies (Group I), as illustrated by their unique SEQ ID NOs and unique epitopes to which they functionally bind, and specific polynucleotides encoding these unique antibodies (Group II).  Each of these products can be prepared by different processes, such as though chemical synthesis or isolation from natural sources using various isolation/ purification procedures.  For example, the antibodies of Group I are fundamentally different molecules (e.g., amino acids) than the nucleic acid molecules of Group II, which in turn can be used to clone polypeptides, detect expression of the protein, or used as therapeutic agents in gene therapy.  The nucleic acids of Group II  further require vectors and host cells not required for the products of Group I, and vice versa.  It is pointed out that there is a proper distinction between these groups, 
Inventions I and III-IV are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product (M.P.E.P. § 806.05(h)).  In the instant case, the antibodies of Groups I can be used in materially different processes, such as in affinity chromatography to isolate BTLA check point-related proteins, etc.   In contrast, although the methods of Groups III & IV require the products of Group I, these methods require patients with distinct disease states, as well as administration protocols, not required for the products of Group I.
It is noted that the product of Group II is not required in the methods of Groups III or IV, and vice versa.

Although there are no provisions under the section for "Relation of Inventions" in MPEP 806.05 for inventive groups that are directed to different methods, restriction is deemed proper because these methods appear to constitute patently distinct inventions for the following reason:
Groups III-IV are directed to methods of treating patients having distinct disease states, which includes either antagonizing (Group III) or agonizing (Group IV) the effects of the check point antigen BTLA.  Each of the methods requires physically and functionally distinct elements.  For example, the method of Group III requires patients with cancer, etc. to treat, and administration protocols amendable, for example, to antagonizing the BTLA receptor on tumors, not required in the method of Group IV, which alternatively requires patients experiencing autoimmunity, etc., which 
Because these inventions are distinct for the reasons given above, they have acquired a separate status in the art as shown by their different classification, and the non-coextensiveness of the search and examination for each group would constitute an undue burden on the examiner to search and consider all the separable groups with their recognized divergent subject matter, restriction for examination purposes as indicated is proper. 

Applicant is advised that the response to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a diligently-filed petition under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Lastly, note that In re Ochiai, 71 F.3d 1565, 37 USPQ2d 1127 (Fed. Cir. 1995) and In re Brouwer, 77 F.3d 422, 37 USPQ2d 1663 (Fed. Cir. 1996) addressed the issue of whether an otherwise conventional process could be patented if it were limited to making or using a nonobvious product.
In situations where product and process claims drawn to independent and distinct inventions are presented in the same application, an applicant may be called upon under 35 U.S.C. §121 to elect claims to either the product or process. The claims to the non-elected invention will be withdrawn from further consideration. However, in the case of an elected product claim, when a product claim is found allowable, withdrawn process claims which depend from or otherwise include all the limitations of an allowable product claim will be rejoined. Withdrawn process claims not commensurate in scope 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Robert Hayes whose telephone number is (571) 272-0885.  The examiner can normally be reached on Monday through Thursday from 9:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeffrey Stucker, can be reached on (571) 272-0911.  The fax phone number for this Group is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ROBERT C HAYES/Primary Examiner, Art Unit 1649                                                                                                                                                                                                        June 7, 2021